March 28, 2008


Ms. Barbara E. Rosenberg
Assistant City Attorney
1500 Marilla Street, Room 7B North
Dallas, TX 75201
Mr. Charles W. McGarry
Law Office of Charles McGarry
701 Commerce Street, Suite 400
Dallas, TX 75202

RE:   Case Number:  06-0543
      Court of Appeals Number:  05-04-01865-CV
      Trial Court Number:  03-02566

Style:      CITY OF DALLAS
      v.
      DWIGHT DEQUIRE, MICHAEL FELINI, TERRANCE HOPKINS AND LEROY QUIGG

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Lisa Matz|
|   |             |
|   |Mr. Jim      |
|   |Hamlin       |